Exhibit 10.7
Stock Award Agreement under the
Dollar Financial Corp. 2005 Stock Incentive Plan
          THIS STOCK AWARD AGREEMENT (this “Agreement”) is made as of [______]
(the “Effective Date”), between Dollar Financial Corp. (the “Company”) and the
“Grantee”).
          WHEREAS, the Company maintains the Dollar Financial Corp. 2005 Stock
Incentive Plan (the “Plan”) for the benefit of its key employees, directors and
consultants who provide services to the Company; and
          WHEREAS, the Plan permits the award of shares of the Company’s Common
Stock (the “Common Stock”), subject to certain restrictions; and
          WHEREAS, to compensate the Grantee for his service to the Company and
to further align the Grantee’s personal financial interests with those of the
Company’s stockholders, the Company wishes to award the Grantee a number of
shares of Common Stock, subject to the restrictions and on the terms and
conditions contained in the Plan and this Agreement.
          NOW, THEREFORE, in consideration of these premises and the agreements
set forth herein, the parties, intending to be legally bound hereby, agree as
follows:
     1. Award of Stock. Pursuant to the Plan, the Company hereby awards the
Grantee [_________] shares of Common Stock (the “Awarded Shares”), subject to
certain restrictions and on the terms and conditions set forth in this Agreement
and the Plan. The terms of the Plan are hereby incorporated into this Agreement
by this reference, as though fully set forth herein. Capitalized terms used but
not defined herein will have the same meaning as defined in the Plan. Unless
otherwise specified, section numbers refer to the sections of this Agreement.
     2. Vesting of Awarded Shares. The Awarded Shares are subject to forfeiture
to the Company until they become nonforfeitable in accordance with this
Section 2.
          (a) Vesting. If both subsections (i) and (ii) below are met, the
Awarded Shares will become non-forfeitable if:
               (i) the Company achieves gross income of $             or the
fiscal year ending June 30, 20[ ] , as determined by the Company in its sole
discretion based on its audited financial statements; and
               (ii) provided that subsection (i) has been met, on the last day
of each of the first [_________] beginning [_________] (each a “Vesting Date”),
[______]% of the Awarded Shares will become nonforfeitable on each Vesting Date
if the Grantee remains in continuous service to the Company (whether as an
employee, consultant, independent contractor or any other capacity in which he
provides services to the Company) through the applicable Vesting Date.





--------------------------------------------------------------------------------



 



          (b) All Unvested Shares Forfeited Upon Cessation of Service. Upon
cessation of Grantee’s service with the Company for any reason or for no reason
(and whether such cessation is initiated by the Company, the Grantee or
otherwise): (i) any Awarded Shares that have not, on or prior to the effective
date of such cessation, become nonforfeitable will immediately and
automatically, without any action on the part of the Company, be forfeited, and
(ii) the Grantee will have no further rights with respect to those shares.
          (c) Service with Subsidiaries. Solely for purposes of this Agreement,
service with the Company will be deemed to include service with any Subsidiary
of the Company (for only so long as such entity remains a Subsidiary).
     3. Escrow of Shares.
          (a) Certificates evidencing the Awarded Shares issued under this
Agreement will be held in escrow by the Secretary of the Company or his or her
designee (the “Escrow Holder”) until such Awarded Shares cease to be subject to
forfeiture in accordance with Section 2, at which time, the Escrow Holder will
deliver such certificates representing the nonforfeitable Awarded Shares to the
Grantee; provided, however, that no certificates for Awarded Shares will be
delivered to the Grantee until appropriate arrangements have been made with the
Company for the withholding or payment of any taxes that may be due with respect
to such Awarded Shares; and provided, further, that the Company may condition
delivery of certificates for Awarded Shares upon the prior receipt from Grantee
of any undertakings which it may determine are required to assure that the
certificates are being issued in compliance with federal and state securities
laws.
          (b) If any of the Awarded Shares are forfeited by the Grantee under
Section 2, upon request by the Company, the Escrow Holder will deliver the stock
certificate(s) evidencing those Awarded Shares to the Company, which will then
have the right to retain and transfer those Awarded Shares to its own name free
and clear of any rights of the Grantee under this Agreement or otherwise.
     4. Stock Splits, etc. If, while any of the Awarded Shares remain subject to
forfeiture, there occurs any merger, consolidation, reorganization,
reclassification, recapitalization, stock split, stock dividend, or other
similar change in the Common Stock, then any and all new, substituted or
additional securities or other consideration to which the Grantee is entitled by
reason of the Grantee’s ownership of the Awarded Shares will be immediately
subject to the escrow contemplated by Section 3, deposited with the Escrow
Holder and will thereafter be included in the term “Awarded Shares” for all
purposes of the Plan and this Agreement.
     5. Rights of Grantee. The Grantee shall have the right to vote the Awarded
Shares and to receive cash dividends or distributions with respect to the
Awarded Shares; provided however, that any cash dividends or distributions paid
on the Awarded Shares while those shares remain forfeitable will be paid in cash
when, and if, the Awarded Shares giving rise to such dividends or distributions
become nonforfeitable, and such dividends or distributions will be deposited
with the Escrow Holder.
     6. Tax Consequences. The Grantee acknowledges that the Company has not
advised the Grantee regarding the Grantee’s income tax liability in connection
with the vesting of the

-2-



--------------------------------------------------------------------------------



 



Awarded Shares. The Grantee has reviewed with the Grantee’s own tax advisors the
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. The Grantee is relying solely on such advisors
and not on any statements or representations of the Company or any of its
agents. The Grantee understands that the Grantee (and not the Company) shall be
responsible for the Grantee’s own tax liability that may arise as a result of
the transactions contemplated by this Agreement.
     7. Share Legends. The following legend will be placed on the certificates
evidencing all the Awarded Shares (in addition to any other legends that may be
required to be placed on such certificates pursuant to the Plan, applicable law
or otherwise):
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF THE DOLLAR FINANCIAL CORP. 2005 STOCK
INCENTIVE PLAN AND A STOCK AWARD AGREEMENT ENTERED INTO BETWEEN                
              AND DOLLAR FINANCIAL CORP., WHICH TERMS AND CONDITIONS MAY
INCLUDE, WITHOUT LIMITATION, CERTAIN FORFEITURE CONDITIONS, TRANSFER
RESTRICTIONS AND REPURCHASE RIGHTS. COPIES OF THAT PLAN AND AGREEMENT ARE ON
FILE IN THE PRINCIPAL OFFICES OF DOLLAR FINANCIAL CORP. AND WILL BE MADE
AVAILABLE TO THE HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON REQUEST TO THE
SECRETARY OF THE COMPANY.
     8. Representations and Warranties. By executing this Agreement, the Grantee
hereby represents, warrants, covenants, acknowledges and/or agrees that:
          (a) This Agreement, together with the Plan, constitutes the entire
agreement between the Company and the Grantee regarding the grant of the Awarded
Shares.
          (b) The Company may modify this Agreement to bring it into compliance
with any valid and mandatory government regulation. This Agreement may also be
amended by the Company with the consent of the Grantee. Any such amendment shall
be in writing and signed by the Company and the Grantee.
          (c) The Company may from time to time impose any conditions on the
Awarded Shares as it deems necessary or advisable to ensure that the Plan and
this award satisfy the conditions of Rule 16b-3 of the Securities Exchange Act
of 1934, as amended, and that Awarded Shares are issued and resold in compliance
with the Securities Act of 1933, as amended.
          (d) The Grantee agrees upon request execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.
          (e) The Grantee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all the terms and provisions thereof. The terms of the
Plan as it presently exists, and as it may hereafter be amended, are deemed
incorporated herein by reference, and in the event of any conflict between the
terms of this Agreement and the provisions of the Plan, the provisions of the
Plan shall be deemed to supersede the provisions of this Agreement.

-3-



--------------------------------------------------------------------------------



 



          (f) Either party’s failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party thereafter from enforcing each
and every other provision of this Agreement. The rights granted both parties
herein are cumulative and shall not constitute a waiver of either party’s right
to assert all other legal remedies available to it under the circumstances.
          (g) The grant of Awarded Shares hereunder will not confer upon the
Grantee any right to continue in service with the Company or any of its
Subsidiaries.
          (h) This Agreement shall be governed by, and enforced in accordance
with, the laws of the State of Delaware, without regard to the application of
the principles of conflicts or choice of laws of Delaware or any other
jurisdiction.
          (i) This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which shall be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.
          IN WITNESS WHEREOF, the parties have duly executed this Stock Award
Agreement on the ______ day of _________, [20___].

            DOLLAR FINANCIAL CORP.
      By:   _____________________________                 Title:  
________________________     

            GRANTEE
      ________________________________            

-4-